                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              ROCK HILL DIVISION

Quasean Marshall,                   )           Case No. 0:20-cv-02718-DCC
                                    )
                    Plaintiff,      )
                                    )
v.                                  )                      ORDER
                                    )
                                    )
Officer M. Cleveland, Officer Delk, )
Lt. Geraldine C. Badger,            )
Warden Stephan,                     )
                                    )
                    Defendants.     )
________________________________ )

      This matter is before the Court upon Plaintiff’s complaint and amended complaint

alleging violations of his civil rights pursuant to 42 U.S.C. § 1983. ECF Nos. 1, 45. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter

was referred to United States Magistrate Judge Paige J. Gossett for pre-trial proceedings

and a Report and Recommendation (“Report”). On March 8, 2021, Defendants filed a

motion for summary judgment. ECF No. 56. The Magistrate Judge issued an order

pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), advising Plaintiff of the

summary judgment/dismissal procedure and the possible consequences if he failed to

respond adequately. ECF No. 58. Despite this explanation, Plaintiff has not responded

to the motion. On April 13, 2021, the Magistrate Judge issued an order directing Plaintiff

to advise the court whether he intended to continue with the case within 14 days of the

date of the order. ECF No. 61. Plaintiff has not filed a response.
       On May 3, 2021, the Magistrate Judge issued a Report recommending that this

action be dismissed with prejudice for lack of prosecution. ECF No. 64. The Magistrate

Judge advised Plaintiff of the procedures and requirements for filing objections to the

Report and the serious consequences if he failed to do so. Plaintiff did not file objections

to the Report, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, Plaintiff has not objected to the Magistrate Judge's Report.

Accordingly, after considering the record in this case, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error and agrees with the
recommendation of the Magistrate Judge. This action is DISMISSED with prejudice

pursuant to Federal Rule of Civil Procedure 41(b). 1

      IT IS SO ORDERED.

                                                       s/ Donald C. Coggins, Jr.
                                                       United States District Judge
June 21, 2021
Spartanburg, South Carolina




      1   The motion for summary judgment [56] is FOUND as MOOT.
